DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2019 and January 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall surface angles of the first and second wall being larger than a wall surface angle of a wall surface provided with the cut must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 15 recite the limitation "the wall surface angle of the center block" in line 4.  There is insufficient antecedent basis for this limitation in the claims. Claims 8 and 16-18 are also rejected as depending upon claims 7 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwahara (US Pat. No. D811,320).
The applied reference has a common inventor (Takahisa Murata) and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-18, Kuwahara teaches an automobile tire (title) that is believed to be identical or substantially identical to the instant invention (in particular, compare figure 9 of Kuwahara .
Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueyoshi (US Pub. No. 2015/0336430).
Regarding claim 1, Sueyoshi teaches a pneumatic tire comprising a tread portion 2 extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions disposed in both sides of the tread portion and a pair of bead portions disposed in an inner side of the sidewall portions in a tire radial direction (sidewall and bead portions are inherently required for a functional pneumatic tire), a plurality of center blocks 3 being provided in a center region of the tread portion, the plurality of center blocks being arrayed and forming pairs across inclined grooves that are inclined with respect to a tire circumferential direction and extend, center blocks in one side of the pairs of the plurality of center blocks extending across a tire equator from one side to an other side of the tire equator, and center blocks in the other side extending across the tire equator from the other side to the one side of the tire equator, each one of the plurality of center blocks including a cut formed of two wall surfaces connected to each other in a V-shape in a tread contact surface, in the tread contact surface, the two wall surfaces including a first wall extending at an angle within ± 20° with respect to the tire circumferential direction, and a second wall extending at an angle within ± 10° with respect to a tire lateral direction, and each one of wall surface angles of the first wall and the second wall being larger than a wall surface angle of a wall surface provided with the cut (paragraphs [0036]-[0056]; figures 1-3).

Regarding claims 3 and 11, Sueyoshi teaches a specific embodiment where the area of the cut region to the ground contact area of the second block falls within the claimed range (figure 1).
Regarding claims 4 and 12, Sueyoshi teaches a facing block 4 including a wall surface facing the cut (paragraph [0037]; figure 1).
Regarding claim 6, Sueyoshi teaches shoulder inclined grooves which are inclined in an opposite inclination direction to the inclined grooves (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi (US Pub. No. 2015/0336430).
Regarding claims 5 and 13, Sueyoshi teaches that a distance from a point P2 to a point p2 is smaller than a tread contact surface length of the first wall, and that a distance from a point P1 to a point p1 is approximately equal to a tread contact surface length of the second wall (figure 1). Sueyoshi does not specifically limit the distances between the blocks, therefore it would have been obvious to make minor modifications in distance between the blocks, including making the blocks slightly closer together, resulting in a distance from a point P1 to a point p1 which is smaller than a tread contact surface length of the second wall as claimed.
.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi as applied to claim 6 above, and further in view of Kobayashi (US Pub. No. 2006/0032565).
Regarding claim 7, Sueyoshi teaches that a shoulder block is provided between adjacent shoulder inclined grooves, and the shoulder inclined grooves have a groove width increased towards the tire equator (figure 1). Sueyoshi does not specifically disclose using a wall surface angle of the shoulder block larger than the wall surface angle of the center block. Kobayashi teaches using a wall surface angle for an inner land of from 10 degrees to less than 20 degrees, and for an outer land of from -10 degrees to less than 20 degrees (paragraph [0007]), thus teaching configurations where the wall surface angle of the outer land is greater than that of the inner land. It would have been obvious to one of ordinary skill in the art to use a wall surface angle of the shoulder blocks greater than that of the center blocks as taught by Kobayashi in the tire of Sueyoshi as a known wall surface angle configuration with the predictable result of having a functional tire.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi in view of Kobayashi as applied to claims 7 and 15 above, and further in view of Ohara (US Pub. No. 2010/0200135).
Regarding claims 8 and 16, Sueyoshi (combined) does not specifically disclose groove bottom protrusions in the shoulder inclined grooves. Ohara teaches providing groove bottom protrusions 9 in shoulder inclined grooves which extend beyond the tread edge (paragraph [0027]; figures 1-4). It would have been obvious to one of ordinary skill in the art to use a shoulder groove bottom protrusion as taught by Ohara in the tire of Sueyoshi (combined) in order to improve the running of the tire on rough road (see Ohara at paragraphs [0008] and [0011]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi as applied to claim 1 above, and further in view of Colombo (WO2011/080565).
Regarding claim 9, Sueyoshi teaches a connecting groove in the center region that connects the adjacent inclined grooves, but does not specifically disclose that the connecting groove extends at an angle of ±10 degrees to the tire lateral direction. In a similarly configured tire with four block rows, Colombo teaches shoulder transverse grooves 23 extending at an angle of less than 120 degrees to the equator (i.e. less than 30 degrees with respect to the lateral direction) (page 12, lines 33-38; figure 2), as well as teaching similarly configured center transverse grooves 43 (page 19, line 25 – page 21, line 15; figure 2), thus teaching or suggesting using an overlapping range for the central transverse grooves. It would have been obvious to one of ordinary skill in the art to use an angle range for central connecting grooves as taught by Colombo in the tire of Sueyoshi as a known angle range for central connecting grooves with the predictable result of having a functional tire.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi in view of Kobayashi and Ohara as applied to claim 16 above, and further in view of Colombo (WO2011/080565).
Regarding claim 9, Sueyoshi (combined) teaches a connecting groove in the center region that connects the adjacent inclined grooves, but does not specifically disclose that the connecting groove extends at an angle of ±10 degrees to the tire lateral direction. In a similarly configured tire with four block rows, Colombo teaches shoulder transverse grooves 23 extending at an angle of less than 120 degrees to the equator (i.e. less than 30 degrees with respect to the lateral direction) (page 12, lines 33-38; figure 2), as well as teaching similarly configured center transverse grooves 43 (page 19, line 25 – page 21, line 15; figure 2), thus teaching or suggesting using an overlapping range for the central transverse grooves. It would have been obvious to one of ordinary skill in the art to use an angle range for central connecting grooves as taught by Colombo in the tire of Sueyoshi (combined) as a known angle range for central connecting grooves with the predictable result of having a functional tire.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi as applied to claim 1 above, and further in view of Havens (US Pat. No. 2,302,027).
Regarding claim 10, Sueyoshi teaches that each block has a sipe including at least one end coupled to a groove (figure 1), but does not specifically disclose that a sipe depth at the end of the sipe coupled to the groove is shallow. Havens teaches providing a shallow depth at the end of a sipe coupled to a groove (page 1, column 2, line 14 – page 2, column 1, line 7; figures 2-4). It would have been obvious to one of ordinary skill in the art to have a shallow end of the sipes coupled to grooves as taught by Havens in the tire of Sueyoshi in order to prevent portions of the blocks from tearing off the tread (see Havens at page 1, column 1, lines 15-23).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi in view of Kobayashi, Ohara and Colombo as applied to claim 17 above, and further in view of Havens (US Pat. No. 2,302,027).
Regarding claim 10, Sueyoshi (combined) teaches that each block has a sipe including at least one end coupled to a groove (figure 1), but does not specifically disclose that a sipe depth at the end of the sipe coupled to the groove is shallow. Havens teaches providing a shallow depth at the end of a sipe coupled to a groove (page 1, column 2, line 14 – page 2, column 1, line 7; figures 2-4). It would have been obvious to one of ordinary skill in the art to have a shallow end of the sipes coupled to grooves as taught by Havens in the tire of Sueyoshi (combined) in order to prevent portions of the blocks from tearing off the tread (see Havens at page 1, column 1, lines 15-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	March 11, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749